Title: To Benjamin Franklin from Anne Johnson Clarke, 2 March 1784
From: Clarke, Anne Johnson
To: Franklin, Benjamin



Honored Sir,
London March the 2d. 1784.

Permit me again to take up the pen (after many years being deprived the pleasure of writing to You) to inquire after your

health, and to give You some account of myself since I last wrote to You. I have long wish’d for a proper opportunity to pay my Duty to You, even at this distance and yesterday Mrs: Woolford call’d to inform me a Relation of Hers was going to Paris for His education, and She wou’d forward a letter for me; which I readily accepted of. Great has been my change in this life. In March 1776 I had the great misfortune to loose one of the most indulgent of Husbands (after lingering some years in a Consumption) and with Him almost every prospect of future happiness. His elder Brother had so involved Himself by extravagence, that He was, at the time of Capt. Clarkes death two Hundred Thousand Pounds worse than nothing, and had given mortgages and judgments to Mr. Daniel Lascelles upon all the Estate (where our interest lay,) prior to my Husband; but as there was a doubt about the legality of Mr. Gedney Clarkes proceedings, I was advised to join in a bill in Chancery, and have been eight years involved in a Lawsuit ’tho no nearer than when I first set out. In 1780 I lost every thing I had in the World in a dreadful Hurricane and thank’d Providence I escaped with Life and

whole bones. My Dear Brother arrived from America shortly after and supplied with Cloths and some money and assisted me in returning to England. Upon my arrival in London, I went to Beaufort Buildings to seek my Mother, but judge Sir, what was my feelings when I beheld the spot laid in ashes, and for some time cou’d get no intelligence of my poor Mother. At last a Girl from a Neighboring Alehouse directed me to Her. We were both so much altered by time and misfortunes, that I scarce knew Her, and She wou’d not believe for some time I was Her Daughter. I immediately took a comfortable Lodging and we have lived together ever since. You will perhaps wonder when I inform You, that notwithstanding the large sums that was sent to Barbados for the reliefe of the Sufferers, my Attornies wrote me by the last Pacquet that my part amounted to no more than £4..4..4 ½ Currency. My income as a Captains Widow is £45 a Year My Mothers £15 so with good management we do tolerably well. You early taught me our real wants were few. We look’d forward with pleasing hopes of my Amiable Brothers return to us, which We daily expected, and promised ourselves many happy Days, but oh! Sir, how short lived was that pleasant prospect. I am sure You sympathetie will melt when I tell You, He was amongst the unfortunate sufferers on board the Vielle de Paris coming from Jamaica. Long were we kept under a painful suspence, but We have now no hopes of ever hearing of Him. My Cousin Franklin knew Him in New York and was much pleas’d

with Him. Mr. Foxcraft saw him at a Coffeehouse, knew and introduced him to Your Son, who has been kind enough to visit Us since His arrival in England. Our loss is irreparable. He was a Dutiful Son, an affectionate Brother, a sincere Friend and an excellent Officer. Lord Rodney had so good an opinion of Him, that He kept Him always his Sons first Lieut. and promised him from time to time to make him a Captain, but never perform’d his promise indeed upon being urged on that head by a Friend of mine, He said his Son must not yet part from so good an Officer. When his Lordship came home my Brother was hurt, quited his Son with the Admirals leave and went into the Vielle de Paris; an unfortunate change for him and Us! It had near kill’d my poor Mother, but thank God! She is now more reconciled to our loss, and We are both in tolerable health. Your old Friend Mr. Petrie of Enfield died the 26 of January aged 78 years. Miss Petrie desired me some time before, to acquaint you when I wrote, it was his earnest wish to take You by the hand once more before he died. Mrs. Hewson and her little ones are well. She is in Craven Street for a few days. My Mother presents Her Duty, join’d with mine to You and Compts. to Cousin Williams,

and Mr. Temple Franklin. It will give Us great pleasure to hear from You, and them, whenever it is convenient to You. We are in the Lodgings Mrs: Woolford had, when I lived with You. Please to direct at No. 46 Strand, and excuse this long epistle from Honored Sir, Your Dutiful Niece, and Humble Servant,

Anne Clarke
Doctr: Franklin

